  Before beginning my statement, I should like to 
express on behalf of my delegation our most 
sincere congratulations to Mr. Hollai on the 
occasion of his well-deserved election to the 
presidency of the thirty-seventh session of the 
General Assembly. His qualities as a skilled 
diplomat, together with his long experience in 
the Organization, as well as the high posts that 
he has held in his country, all constitute a 
guarantee that our work will progress well and 
our debates serenely, at a time when the 
Organization is called upon to deal with an 
endlessly growing number of complex problems of 
international scope. We there¬fore wish him every 
success in the exercise of his difficult 
responsibilities.
176.	Please allow me also to pay a heartfelt 
tribute to his predecessor, Mr. Kittani, for the 
competence and dedication with which he exercised 
the presidency of the last session. We also 
express our appreciation to the Secretary-General 
for his tireless efforts in the service of world 
peace since he was elected almost a year ago.
177.	As we meet once again in the Assembly to 
assess, as is traditional, the work done by the 
United Nations since our last regular session and 
to review the international situation, we must 
observe that, in spite of our legitimate 
aspirations for a better world, the balance sheet 
is once again negative. How else could we 
describe it when a large number of coun¬tries, 
especially the weakest among them, live in the 
daily anguish of inexorably mounting dangers?
178.	In fact, the noble and sacred principles 
inscribed in the Charter of the United Nations 
are trampled underfoot and sometimes willfully 
violated. Inter¬national relations, both 
political and economic, are deteriorating at a 
rapid pace and are taking an increasingly 
disquieting turn. Here and there, might prevails 
over right and the fait accompli replaces 
dialogue and agreement.
179.	That being the situation, we believe that 
efforts must be made more than ever before in 
order to seek ways and means of overcoming the 
problems and in order to safeguard the future of 
mankind. Hence the primary and decisive role that 
the Organization must play in this troubled 
world. It is therefore time that the purpose for 
which it was created, that is, the safeguarding 
and maintenance of peace be at last respected. 
The time has come to restore its credibility, as 
millions of people place their hopes in it. For 
many of them it is sometimes their only resort.
180.	The many dangers that I have just 
mentioned find tragic illustration in the grave 
events that occurred in Lebanon a few days ago. 
An appalled and angry world learned through the 
television screen of the abominable crime, the 
gratuitous massacre of hundreds of children, 
women and elderly persons in the Palesti¬nian 
refugee camps of Sabra and Shatila in Beirut. 
That odious crime is horrible beyond all 
imagination and recalls a bloody page in the 
recent history of the world which we believed to 
be a thing of the past. It is all the more 
unpardonable and unjustifiable as it was 
committed against innocent, defenseless victims.
181.	In my country, the Islamic Federal 
Republic of the Comoros, the massacres of Sabra 
and Shatila were felt with great sorrow by the 
entire population. A day of national mourning and 
of prayer in memory of the martyrs unjustly 
assassinated was decreed by the President of the 
Republic, Mr. Ahmed Abdallah Abderemane who, at 
the same time, forcefully con¬demned those who 
perpetrated and facilitated that dastardly deed.
182.	On many occasions in the Assembly my 
country has expressed its views on the problem of 
the Middle East. There can be no doubt, as we see 
it, that it is Israel's intransigence, together 
with its annexationist and expansionist designs, 
which make it impossible to find a lasting 
solution to this problem, nor can there be any 
doubt that it is the vast financial and military 
means made available to Israel that make it 
possible for the Zionist entity to continue 
arrogantly to defy the many decisions and 
resolutions adopted by the Organization.
183.	Mankind cannot remain indifferent to the 
genocide in west Beirut; otherwise it will lose 
its very dignity. The guilty and their 
accomplices must be found and punished. In our 
view one thing is clear, and that is the direct 
responsibility of Israel in this mass 
assassination. It is time for the international 
community at last to react firmly in the face of 
the policy of extermination of the Israeli 
Government. That Government must withdraw its 
troops, not only from Beirut, but from all of 
Lebanon and comply with the relevant resolutions 
of the Organization, especially those of the 
Security Council.
184.	We welcome the results of the Twelfth 
Arab Summit Conference at Fez, devoted to the 
problems of the Middle East. We feel that the 
decisions that were adopted during that 
Conference constitute clear progress in the 
search for a just and lasting solution to the 
problem that is tearing that region apart. We 
strongly condemn Israel's attitude, aimed at 
systematically rejecting the peace plan.
185.	It was more than a generation ago now 
that the Palestinian people was driven out of its 
country, forced into exile, robbed of its lands 
and compelled to wander from one refugee camp to 
another. Israel can no longer continue to ignore 
the Palestinian fact, the right of that people to 
self-determination, and to establish a free and 
independent State on its own land.
186.	I should like here to express our 
admiration and respect for the head of the PLO, 
Mr. Yasser Arafat, for his exemplary courage and, 
indeed, the heroism that he demonstrated during 
the siege of west Beirut by Israeli forces. I 
also take this oppor¬tunity to reaffirm once 
again the unassailable and constant support of 
the Comorian people and its Government for the 
just struggle of the Palestinian people and its 
sole legitimate representative, the PLO.
187.	It is on the basis of that same sacred 
principle of the right of peoples to 
self-determination and free¬dom that my country 
once again issues a pressing appeal for the 
foreign troops to withdraw from Afgha¬nistan, 
making it possible for the people of that country 
freely to choose the political system it 
considers best for its future. It has been three 
years now since a foreign army occupied that 
country, which was formerly non-aligned, 
compelling a large part of the population to 
choose the course of exile.
188.	My country has witnessed with profound 
sad¬ness the continuation of the war between Iraq 
and -the Islamic Republic of Iran, two 
non-aligned Moslem States. In spite of the 
mediation efforts undertaken by the Organization 
of the Islamic Conference and the non aligned 
movement, that absurd and fratricidal war 
continues to exact thousands of victims on both 
sides, not to mention the sizeable material 
damage it causes. We therefore once again 
solemnly appeal to the two belligerents to cease 
their hostilities imme¬diately so that hatred and 
intransigence can yield to wisdom and 
conciliation. In fact, that conflict not only 
constitutes a threat to peace in that region, but 
bears the insidious seed of overall 
conflagration, given the highly strategic nature 
of the region.
189.	The problem of Cyprus is still on the 
agenda of the Assembly. We are pleased, however, 
at the progress, limited but real, that has been 
achieved this year in the framework of the 
intercommunal talks in the quest for a just and 
lasting solution that would preserve the peace, 
unity and sovereignty of Cyprus. We encourage the 
two Governments, Greek and Turkish, to continue 
their negotiations so that a prompt and 
satisfactory solution can be found, one likely to 
safeguard the interests of all those affected by 
the problem. In this respect, we wish to pay a 
tribute to the Secretary-General for the efforts 
that he has constantly made to find a solution to 
that problem.
190.	In respect of Kampuchea, we cannot fail 
to express our deep disappointment at the fact 
that the decisions of the General Assembly 
demanding the immediate unconditional withdrawal 
of foreign troops from that country have been 
ignored. The people of Kampuchea, just like all 
other peoples in the world, have aright to peace 
and freedom and it is time for their martyrdom to 
end. The direct action of a neighbouring Power 
which keeps many divisions of its army in 
Kampuchea endangers not only the peace of the 
region by creating an atmosphere of constant 
destabilization but also constitutes a grave 
threat to international peace and security.
191.	The situation in the Korean peninsula 
remains deadlocked. Nevertheless, we do take note 
of the statement by the leaders of the two States 
indicating that they wish to arrive at a peaceful 
solution making it possible for their divided 
homeland to be reunified. We must encourage and 
support those good intentions, because a united 
Korea is a guarantee of peace and stability in 
that part of the world.
192.	The question of Namibia continues to be 
of the greatest concern to my Government. A11 
Africa places its hopes in the Organization, but 
the United Nations will lose credibility if it is 
unable to guarantee to the peoples of Namibia and 
South Africa the freedom and justice to which 
they naturally aspire. There can be no doubt that 
it is thanks to the assistance of certain 
industrialized Powers that South Africa is able 
constantly to defy United Nations decisions and 
to continue to exploit through the odious system 
of apartheid millions of Africans in their own 
land and illegally to occupy Namibia.
193.	It is only through the prompt 
implementation of Security Council resolution 433 
(1978) that it will be possible to achieve the 
peaceful decolonization of Namibia by prohibiting 
any attempt to amend that resolution or blur its 
details, because this would just be playing the 
game of the South African racists.
194.	The efforts made thus far by the contact 
group to induce Pretoria to comply with 
resolution 435 (1978) have met with the delaying 
tactics of the Pretoria regime, which ceaselessly 
resorts to subterfuge, going so far as to 
interfere in the internal affairs of 
neigh¬bouring countries in order to impose its 
illegal policy in Namibia. Today, the South 
African army is in constant violation of the 
southern territory of Angola, killing hundreds of 
innocent men, women and children by 
indiscriminate bombings.
195.	Regarding its evacuation of Namibia, 
Pretoria seeks to impose unacceptable conditions 
on a sover¬eign country, Angola. All these 
measures and these delays are aimed at gaining 
time to make it possible for Pretoria to train 
and place its puppets at the head of the 
forthcoming independent Namibian Govern¬ment. It 
is now up to the international community, to the 
Organization, to take enforcement measures to 
compel the Pretoria leaders to respect United 
Nations decisions.
196.	I take this opportunity to reaffirm the 
total solidarity and unfailing support, both 
moral and material, of my Government for SWAPO, 
the genuine representative of the Namibian people 
in its just strug¬gle for the liberation of its 
country. I should also like to express here the 
unshakeable determination of my country to lend 
support to the national liberation movements of 
southern Africa.
197.	As regards Western Sahara, my country 
endorses the resolution adopted at the eighteenth 
session of the Assembly of Heads of State and 
Govern¬ment of the Organization of African Unity, 
held at Nairobi, in June 1981 and remains 
convinced that a satisfactory solution to this 
serious problem, which could threaten our 
pan-African organization with collapse, is to be 
found through the full application of the 
resolution relating to the organization of a 
referendum on self-determination for the people 
of that country. We hope once again that African 
wisdom will manage to avoid a prolongation of a 
dispute, which has incalculable consequences. As 
far as we are con¬cerned, we are ready to support 
any initiative aimed at safeguarding our 
organization, a symbol of the strength and unity 
of our African continent.
198.	Another no less pressing problem 
threatening us directly is of concern not just to 
my country but also to many others in the same 
region, since it relates to the further 
strengthening of the foreign military presence in 
the Indian Ocean. The root of this 
mili¬tarization of an erstwhile peaceful zone is 
the rivalry between the major Powers, who are 
involved in an arms race as frantic as it is 
absurd. This state of affairs is giving rise to 
an explosive situation of con¬cern to all the 
coastal countries. It has also led to a sharp 
deterioration in the climate of security which 
used to reign throughout this vast region. Thus 
it is with great disappointment that my country 
has wit¬nessed the many obstacles which have 
arisen to prevent the convening of the conference 
which the Organization was to have held at 
Colombo in order to study the methods of 
implementation of the Declara¬tion of the Indian 
Ocean as a Zone of Peace, contained in General 
Assembly resolution 2832 (XXVI).
199.	My country, like others wishing to 
preserve peace and security in that region, 
unreservedly sup¬ports the idea of creating a 
zone of peace in the Indian Ocean and sincerely 
hopes that the conference which is to discuss 
this matter will finally be able to meet. We 
support the position of the non-aligned countries 
in favor of holding it in Sri Lanka.
200.	The gloomy picture of the international 
political situation which I have just sketched is 
unfortunately reflected in the serious economic 
imbalances to be found in the world today. We all 
more or less agree on one point, namely, that 
this crisis does exist. It has struck hard at all 
countries with few exceptions, but it has 
affected the developing countries most, 
particularly the weakest among them, those which 
are called the least developed.
201.	The Islamic Federal Republic of the 
Comoros, which is among the latter, is feeling 
even more pain¬fully the harmful effects of this 
crisis, because of the problems arising from its 
special geographic characteristics. Because of 
its island character, the Comoros Islands must 
cope with structural problems: isolation due to 
distance from major international communications 
routes and lack of adequate infra¬structures, 
although considerable efforts have been made in 
this area by the Government and many projects are 
now in progress. But we continue to come up 
against financial problems; in fact, the Comoros 
like most of the non-oil-producing devel¬oping 
countries, has suffered for several years from a 
growing deficit in its balance of trade caused by 
worsening exchange rates.
202.	Although our country has a virtual 
monopoly of the production of certain cash crops, 
such as ylang- ylang and vanilla, nevertheless it 
is subject to the risks of a market controlled by 
people who, com¬fortably installed in their 
offices somewhere in Europe, decide on the prices 
according to criteria which they alone are privy 
to. Because of this we frequently have to sell 
our export products at a loss.
203.	An obvious result of this is a 
considerable drop in our export revenues, 
resulting in a lack of resources which leads to 
budgetary deadlocks and their corollary, 
inflation. In order to cope with this we 
unfortunately have to resort to loans, which add 
to the burden of our indebtedness.
204.	Faced with this problem, my Government 
makes an urgent appeal, based on General Assembly 
resolu¬tion 36/212, to the international 
community, inter¬national financial institutions 
and developed countries which are able to do so 
to give us assistance in 3he development process 
of our country.
205.	In this context, it is a pleasure for me 
to announce from this rostrum that, pursuant to 
the recommendations of the United Nations 
Conference on the Least Developed Countries for 
a round table of the major lenders will be held 
in our capital, Moroni, in March 1983 and will 
bring together all those who are willing to 
respond to this appeal and to participate in 
financing our development projects. I fervently 
hope that this appeal will be heeded.
206.	If, each time we are given the 
opportunity, we demand new measures and 
constantly call for global negotiations, a new 
international economic and monetary order and 
increased assistance to the most disadvantaged 
countries, that is not mere rhetoric but a call 
for justice. The major rich industrialized 
coun¬tries frequently take pleasure in 
proclaiming with a certain pride the major 
principles and values of de¬mocracy, freedom and 
justice, which in their view are the unique 
characteristics of their civilization, but 
national pride and the facts contradict them.
207.	However, a great hope was born last year 
during the International Meeting Co-operation and 
Development at Cancun in October 1981. The 
peoples and countries of the third world saw in 
that meeting the beginning of an awareness among 
the rich coun¬tries of the problems and 
difficulties facing the devel¬oping nations. 
Unfortunately, today our great disap¬pointment is 
equaled only by the hope which that meeting 
engendered. We are witnessing the progressive and 
accelerated erosion of the instruments and 
institutions which were justly established; infer 
o/w, to find solutions to the problems of the 
poor coun¬tries. The present economic situation 
can be improved only if concerted action is taken 
at the international level to correct the harmful 
and perverse effects of the present economic and 
monetary situation. Of course, that requires the 
good will and loyalty of all countries.
208.	It is in that context that the Government 
of my country supports the efforts undertaken to 
launch global negotiations, considering that both 
North and South must make some sacrifices. Only 
at that price will the world find a way out of 
the existing morass of economic and financial 
crises.
209.	I should like before concluding this 
rapid review of the political and economic 
situation prevailing in the world to mention once 
again a question of which the Assembly is well 
aware and which for us Comorians is of prime 
importance; it is a subject of constant concern 
since it is the question of the Comorian Island 
of Mayotte. I do not think it would be useful to 
repeat the background of this question here, 
since several debates have been devoted to it at 
earlier sessions and since it remains on the 
agenda and thus will be the subject of a specific 
debate, when we shall have the opportunity to 
speak on it. Today I shall limit myself to 
recalling the resolutions adopted by the United 
Nations, OAU, the Islamic Conference and the 
non-aligned movement, all of which affirm 
unequivo¬cally the territorial integrity of the 
Comoros as a country made up of four islands, 
including Mayotte, over which the sovereignty of 
the Islamic Federal Republic of the Comoros 
should clearly extend.
210.	It was on the basis of those resolutions 
and under the aegis of the OAU that anv4d 
Committee of Seven of the OAU, specially 
entrusted with follow¬ing the developments of 
this problem, met in Moroni, from 9 to 11 
November 1981. During that meeting the Committee 
took note of the question and adopted certain 
recommendations advocating, inter alia, direct 
contact between the French and Comorian 
Governments in order to find a just solution to 
this problem through negotiations.
211.	Since then, several meetings at the 
highest level have taken place between the two 
countries, par¬ticularly between the President of 
the French Repub¬lic, Francois Mitterrand, and 
the President of the Islamic Federal Republic of 
the Comoros, Mr. Ahmed Abdallah Abderemane. 
During those meetings, which were frank and 
friendly, as relations are between France and the 
Comoros, the French President expressed his 
Government's desire to reach a satis¬factory 
solution to this problem.
212.	Taking note of that commitment, the 
Comorian Government reaffirms its will to 
continue through negotiation and in accordance 
with the relevant decisions and resolutions of 
international organiza¬tions, to take all the 
necessary steps to regain its territorial 
integrity, that is, the return of the island of 
Mayotte to the Comorian group of islands.
213.	This peaceful struggle which we are 
carrying on is not ours alone: it is that of all 
peoples and all countries which respect the 
Charter of the United Nations and international 
law. For its part, the Comorian people remains 
determined to pursue its legitimate claims, sure 
of its right, which is recognized and supported 
by the entire international community through its 
varies organizations. Thus we expect France and 
those who lead it today to respect their past and 
present commitments and the law so that we may 
find a just solution to this problem.
214.	The United Nations was created to carry 
out a noble mission, that of safeguarding and 
maintaining peace and security in the world. The 
many hotbeds of tension which have flared up 
throughout the world are likely at any time to 
plunge it into a new war, with unimaginable 
consequences. In a world that has lost its way, 
it is time that the Organization regained its 
main vocation. Of course that will be possible 
only if each of its Members, whatever its power, 
scrupulously respects the principles of the 
Charter. For its part, the Islamic Federal 
Republic of the Comoros, faithful to the great 
principles of peace, liberty and justice, will 
continue to make its contribution, however 
modest, to strengthening the effectiveness of the 
Organization and helping it to regain its noble 
reputation. This is very survival of mankind 
depends upon this.
